PER CURIAM: *
Appealing the Judgment in a Criminal Case, Ejinio Gonzales Chavez raises arguments that are foreclosed by United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), which rejected a Commerce Clause challenge to the felon-in-possession-of-a-firearm statute, 18 U.S.C. § 922(g). The Government’s motion for summary affir*312manee is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.